      Case: 4:19-cv-02653 Doc. #: 1 Filed: 09/27/19 Page: 1 of 5 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

JODY FREDERICK,                      )
                                     )
                          Plaintiff, )
                                     )
               vs.                   )                        Case No.____________________
                                     )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY,                   )                        PLAINTIFF REQUESTS
Serve at:                            )                        TRIAL BY JURY
CSC-Lawyers Incorporating            )
Service Company                      )
221 Bolivar Street                   )
Jefferson City, MO 65101             )
                                     )
Defendant.                           )

                                            COMPLAINT

       COMES NOW Plaintiff, by and through counsel, and for her cause of action against

Defendant, alleges and states as follows:

                              STATEMENT OF JURISDICTION

       1.      This claim is brought pursuant to this Court's original jurisdiction over all cases

and matters, such jurisdiction granted by U.S.C. Section 1332.

       2.      The amount of controversy exceeds the jurisdictional minimum of this court.

       3.      Venue is proper based upon the existence of diversity of citizenship between

Plaintiff and Defendant pursuant to the diversity jurisdiction of this court and 28 U.S.C. Section

1332(a)(1).

                                  PARTIES TO THE CLAIM

       4.      Plaintiff, at all the times material hereto, is and has been a resident of Saint Louis

County, Missouri.

       5.      Upon information and belief, at all the times material hereto, Defendant is an
       Case: 4:19-cv-02653 Doc. #: 1 Filed: 09/27/19 Page: 2 of 5 PageID #: 2



Illinois corporation.

        6.     Upon information and belief, at all the times material hereto, Defendant is a

corporation in good standing in the State of Missouri, and the name and address of its registered

agent in the state of Missouri is CSC-Lawyers Incorporating Service Company, 221 Bolivar

Street, Jefferson City, Missouri 65101.

                        ALLEGATIONS COMMON TO ALL COUNTS

        7.     On or about April 9, 2017, in Jersey County, Illinois, Timothy Seidelman, an

uninsured motorist, was operating a Motorcycle near the intersection of IL-100 and 450 Rd N.

        8.     At said time and place, Plaintiff was a passenger of the Mr. Seidelman.

        9.     At said time and place, Mr. Seidelman struck a deer in the roadway.

        10.    At said time and place, Plaintiff was ejected from the motorcycle.

        11.    At said time and place, Mr. Seidelman was subject to Illinois Statutes 625 ILCS

5/11-503 and 625 ILCS 5/11-601.

        12.    At said time and place, Plaintiff had a policy of insurance with a provision for

coverage in the event of injury sustained due to the negligence of an uninsured motorist.

                             COUNT I – BREACH OF CONTRACT

        COMES NOW Plaintiff and, for Count I of her cause of action against Defendant,

alleges and states as follows:

        13.    Plaintiff adopts by reference paragraphs 1-12.

        14.    Uninsured motorist, Timothy Seidelman, was negligent in the following

particulars:

               a.       in failing to keep a careful lookout;

               b.       in driving at an excessive speed under the circumstances; and
       Case: 4:19-cv-02653 Doc. #: 1 Filed: 09/27/19 Page: 3 of 5 PageID #: 3



                 c.     in failing to stop or slow after he knew or, by the use of the highest degree

                        of care, could have known that there was a reasonable likelihood of a

                        collision.

       15.       Timothy Seidelman's negligence directly caused or contributed to cause Plaintiff

to sustain injuries to her neck, chest, back, legs, and multiple other areas of her body. She

suffered pain and anxiety of body and mind, and experienced emotional upset. She has suffered

all of the above injuries, pain and damages since the date of the accident, suffers them at the

present time, and will suffer them in the future, said injuries, pain, and damages being

permanent, disabling and progressive.

       16.       By reason of Plaintiff's injuries, she paid or became obligated for, and in the

future will pay or become obligated for, items of expense in obtaining and receiving medical care

and treatment.

       17.       At the time of the aforesaid collision, Plaintiff was insured under an automobile

policy issued by State Farm Insurance, policy number 2683283-C17-25A, (hereinafter “The

Policy”), which was in full force and effect on April 9, 2017.

       18.       Defendant issued a policy of insurance, 2683283-C17-25A, to Jody Frederick as

the named insured under her previous legal name, Jody Fiedler.

       19.       The Policy provides uninsured motorist coverage to Plaintiff with limits of

$25,000.00 per person and $50,000.00 per accident.

       20.       Plaintiff paid premiums for said coverage, including uninsured motorist protection

in the amount of $25,000.00 per person and $50,000.00 per occurrence, and thus Plaintiff is

entitled to benefits from the contract’s protections.

       21.       Plaintiff sustained bodily injury as a result of the occurrence.
       Case: 4:19-cv-02653 Doc. #: 1 Filed: 09/27/19 Page: 4 of 5 PageID #: 4



          22.   All conditions precedent to the liability of the uninsured motorist under The

Policy have been met.

          23.   Plaintiff is legally owed benefits through The Policy for her damages.

          24.   Defendant has breached its contract of insurance coverage with Plaintiff and is

legally liable for Plaintiff’s damages in this cause of action.

          25.   On or about May 2, 2019, Plaintiff sent Defendant a formal demand for settlement

of her claim through the uninsured provision of The Policy.

          26.   On or about May 30, 2019, Defendant denied Plaintiff’s formal demand for

settlement and failed to provide coverage for bodily injury damages sustained by Plaintiff per the

contractual agreement.

          27.   On or about June 13, 2019, Plaintiff sent a second demand asking Defendant to

reconsider their denial and offer settlement of her claim through the uninsured provision of The

Policy.

          28.   On or about June 14, 2019, Defendant denied Plaintiff’s formal demand for

settlement a second time and failed to provide coverage for bodily injury damages sustained by

Plaintiff per the contractual agreement.

          29.   On or about June 18, 2019, Plaintiff sent a third demand asking Defendant to

reconsider their denial and offer settlement of her claim through the uninsured provision of The

Policy.

          30.   On or about June 20, 2019, Defendant denied Plaintiff’s formal demand for

settlement a third time and failed to provide coverage for bodily injury damages sustained by

Plaintiff per the contractual agreement.
      Case: 4:19-cv-02653 Doc. #: 1 Filed: 09/27/19 Page: 5 of 5 PageID #: 5



       WHEREFORE, Plaintiff prays that she be awarded fair and reasonable damages in

excess of $75,000.00 against Defendant, together with her costs herein incurred and expended,

and for such further and additional relief as this Court may deem just and proper under the

circumstances.




                                                            Respectfully submitted,

                                                            /s/ John L. Wilbers
                                                            _____________________
                                                            John L. Wilbers, #51848
                                                            The Wilbers Law Firm, LLC
                                                            130 S. Bemiston, Suite 406
                                                            St. Louis, Mo 63105
                                                            Ph. (314) 721-3040
                                                            Fx. (314) 721-3052
                                                            jwilbers@thewilberslawfirm.com
                                                            Attorney for Plaintiff
